        CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA


COUNCIL ON AMERICAN-ISLAMIC
RELATIONS – MINNESOTA,
LEAGUE OF WOMEN VOTERS OF
MINNESOTA,                                         Civil Action No. 20‐CV‐2195
                                                   (NEB/BRT)
              Plaintiffs,

       v.                                          CONSENT DECREE

ATLAS AEGIS LLC, ANTHONY
CAUDLE, JOHN DOES #1-10,

              Defendants.


                                 INTRODUCTION

      WHEREAS, Plaintiffs Council on American-Islamic Relations—Minnesota

and League of Women Voters of Minnesota (collectively, “Voter Organizations”) filed

this action against Defendants Atlas Aegis LLC, its chairman Anthony Caudle

(collectively, “Defendants”), and ten unknown John Does, alleging intimidation of

voters under Section 11(b) of the Voting Rights Act of 1965, 52 U.S.C. § 10307(b);

      WHEREAS, the Voter Organizations filed a Motion for Temporary

Restraining Order and Preliminary Injunction seeking immediate relief with

respect to the November 2020 general election, and this Court granted the

preliminary injunction, which remains in effect;




                                          1
           CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 2 of 8




      WHEREAS, the Voter Organizations and Defendants have conferred in good

faith and have negotiated the terms of this Consent Decree to fully and finally settle

the claims raised by the Voter Organizations;

      WHEREAS, Defendants specifically deny they have committed any statutory

violation. This Consent Decree shall not be deemed an admission of liability by

Atlas Aegis LLC and/or its Chairman, Anthony Caudle. All parties acknowledge

that all claims and defenses are asserted in good faith; and

      WHEREAS, after reviewing the terms of this Consent Decree, the Court finds

them to be fair, just, reasonable, and consistent with the purposes of the Voting

Rights Act, and the Voter Organizations and the Defendants agree that entry of this

Consent Decree, without further litigation, is in the public interest;

      ACCORDINGLY, THE COURT ORDERS, ADJUDGES, AND DECREES:


      I.       JURISDICTION AND VENUE

      1.       This Court has subject matter jurisdiction over this action under 28

U.S.C. §§ 1331 and 1343 because this action arises under Section 11(b) of the Voting

Rights Act of 1965, 52 U.S.C. § 10307(b).

      2.       Venue in this district is proper under 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to this claim occurred in this

District, and all Defendants are subject to personal jurisdiction in this District.


      II.      DEFINITIONS

      3.       “Early voting period” means the period before any Minnesota election

designated for in-person absentee voting in accordance with Minn. Stat. § 203B.081.

                                            2
        CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 3 of 8




      4.     “Early voting locations” means the office of any Minnesota county

auditor and any other polling place designated by the county auditor for in-person

voting in accordance with Minn. Stat. § 203B.081.


      III.   BACKGROUND

      5.     Plaintiff Council on American-Islamic Relations—Minnesota

(“CAIRMN”) is a non-profit civic engagement organization with the mission to

enhance the understanding of Islam, encourage dialogue, protect civil liberties,

empower American Muslims, and build coalitions that promote justice and mutual

understanding. CAIR-Minnesota regularly works directly with the Muslim

Minnesotan community (comprised predominantly of people of East African

descent) on civic engagement activities, including get-out-the-vote efforts.

      6.     Plaintiff League of Women Voters of Minnesota (“LWVMN”) is a

nonprofit civic engagement organization with the mission to encourage informed

and active participation in government, increase understanding of major public

policy issues, and influence public policy through education and advocacy. LWVMN

works with Minnesotans to conduct state and local advocacy, voter registration and

engagement, civic education, and member enrichment programs. LWVMN is

nonpartisan, neither supporting nor opposing candidates or political parties at any

level of government, but always working on vital issues of concern to members and

the public. LWVMN has approximately 2,400 members throughout Minnesota.




                                           3
        CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 4 of 8




      7.     Defendant Atlas Aegis LLC (“Atlas Aegis”) is a Tennessee corporation.

Atlas Aegis’s registered office address is 2000 Mallory Ln., Suite 130-240, Franklin,

TN 37067-8231.

      8.     Defendant Anthony Caudle is a resident of Tennessee. He presently

serves as the Chairman of Atlas Aegis but enters this Consent Decree separately

from the obligations applicable to Atlas Aegis.

      IV.    REQUIREMENTS

      9.     During the applicable early voting period preceding any Minnesota

election, Defendants shall not deploy armed agents within 250 feet of, or otherwise

monitor, any early voting location for that election.

      10.    On the date of any Minnesota election, Defendants shall not deploy

armed agents within 250 feet of, or otherwise monitor, any Minnesota polling place.

      11.    After any Minnesota election, Defendants shall not deploy armed

agents within 250 feet of, or otherwise monitor, places in Minnesota where ballots

are being counted, recounted, or canvassed; or where county canvassing boards or

the State Canvassing Board are meeting to canvass, inspect, or declare the results

of that election; or where Minnesota’s presidential electors are meeting to vote in

the presidential general election.

      12.    Defendants shall not otherwise intimidate, threaten, or coerce voters,

persons aiding voters, or persons engaged in tabulating, counting, or reporting

votes, in connection with voting activities in Minnesota.




                                           4
        CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 5 of 8




      13.    Defendants shall take all reasonable steps to inform themselves of

dates and places pertaining to Minnesota elections necessary to comply with this

Consent Decree.

      14.    Defendants, in the normal course of their business, may supply armed

or unarmed security personnel to protective services companies for purposes other

than those activities prohibited by paragraph 12. Notwithstanding paragraphs 9-

13, doing so shall not be considered a violation of this Decree. Not later than 25

days before the date of any federal election, Defendants shall inform the Voter

Organizations in writing of the specific locations of any polling place(s) in

Minnesota where any armed security personnel supplied by Defendants pursuant to

this paragraph will or may be visible to the public within 250 feet of such polling

place(s) on the date of the election.

      V.     MISCELLANEOUS

      15.    This Consent Decree shall remain in effect until January 1, 2025. The

Court shall retain jurisdiction for the duration of this Consent Decree to enforce the

terms of the Consent Decree.

      16.    Each Voter Organization retains the right to petition the Court, at any

time during the duration of this Consent Decree, for the purpose of enforcing the

Decree. The parties shall negotiate in good faith in an attempt to resolve any

dispute relating thereto before seeking relief with the Court. Failure of a party to

seek enforcement of this Consent Decree pursuant to its terms with respect to any




                                           5
           CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 6 of 8




instance or provision shall not be construed as a waiver to such enforcement with

regard to other instances or any provisions.

      17.      Each party shall bear its own attorneys’ fees and costs for this action.

      18.      This Consent Decree constitutes the entire agreement by the parties

and no statement, promise, or agreement, either written or oral, made by any party

or agents of any party, that is not contained in this written Consent Decree, shall be

enforceable regarding the matters raised in this Decree.

      19.      This Consent Decree is a final judgment and has binding effect on the

parties, including all principals, agents, executors, administrators, representatives,

employees, successors in interest, beneficiaries, assigns, and legal representatives

thereof.

      20.      Parties may provide a copy of this Consent Decree to non-parties only

if accompanied by the following statement: “This matter has been resolved by

agreement. The parties have agreed that Defendants shall be restricted in their

actions as set forth in the terms of the attached Consent Decree. Defendants have

not admitted any liability and specifically deny they have committed any statutory

violation.” This provision shall survive termination of this Decree.

      21.      The undersigned representatives of the parties certify that they are

authorized to enter into and consent to the terms and conditions of the Consent

Decree and to execute and legally bind the parties to it.




                                            6
         CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 7 of 8




       22.    If any provision of this Consent Decree is determined by any court to

be unenforceable, the other terms of this Consent Decree shall nonetheless remain

in full force and effect.



IT IS SO ORDERED.

____________________________________

Honorable Nancy E. Brasel
United States District Judge

Dated: _____________________________


FOR PLAINTIFFS COUNCIL OF AMERICAN-ISLAMIC RELATIONS—
MINNESOTA AND LEAGUE OF WOMEN VOTERS OF MINNESOTA:

Date: February 3, 2021

  /s/ Julia Dayton Klein                      /s/ Ronald A. Fein

  LATHROP GPM LLP                             FREE SPEECH FOR PEOPLE
  Julia Dayton Klein (MN Bar #0319181)        Ronald Fein*
  Amy Erickson (MN Bar #0399215)              John Bonifaz*
  500 IDS Center                              Ben Clements*
  80 South 8th Street                         1320 Centre Street, Suite 405
  Minneapolis, MN 55402                       Newton, MA 02459
  Telephone: 1.612.632.3153                   Telephone: (617) 244-0234
  julia.daytonklein@lathropgpm.com            rfein@freespeechforpeople.org
  amy.erickson@lathropgpm.com                 jbonifaz@freespeechforpeople.org
                                              bclements@freespeechforpeople.org
                                               *Admitted to D. Minn. Pro Hac
                                               Vice

                                               Attorneys for Plaintiffs




                                          7
       CASE 0:20-cv-02195-NEB-BRT Doc. 57 Filed 02/03/21 Page 8 of 8




FOR DEFENDANTS ATLAS AEGIS LLC AND ANTHONY CAUDLE

HELLMUTH & JOHNSON

/s/Terrance W. Moore                Date: February 2, 2021
Terrance W. Moore, #194748
8050 W. 78th St.
Edina, MN 55439
Phone: 952-941-4005
Fax: 952-941-2337
Email: tmoore@hjlawfirm.com


Attorney for Atlas Aegis LLC and Anthony Caudle




                                      8
